Case 1:18-cv-00570-RBJ-SKC Document 198 Filed 08/31/21 USDC Colorado Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                     Judge R. Brooke Jackson

  Civil Action No 18-cv-00570-RBJ-SKC

  ALPHONSO BLAKE, JR.

          Plaintiff,

  v.

  UNITED STATES OF AMERICA,

          Defendant.


                                       ORDER ON ECF NO. 191


          Before the Court is Plaintiff's Motion to Amend Expert Disclosure, ECF No. 191. This

  case was filed on March 9, 2008, and is set for trial beginning November 15, 2021. There has

  been ample time to designate experts. The Court recognizes that plaintiff represents himself, and

  that as an inmate, it is more difficult for the plaintiff to locate and disclose experts than if he

  were not in custody. However, on February 25, 2021, nearly three years after the case was filed,

  Magistrate Judge crews set a deadline of June 18, 2021 for the parties to designate affirmative

  experts, and July 16, 2021 for the parties to designate rebuttal experts. ECF No. 134. That

  provided the parties approximately four more months to designate their experts. On June 21,

  2021 plaintiff filed a document listing two expert witnesses: Edwin P. Aro, a Denver attorney;

  and Doris C. Gundersen, a doctor. ECF No. 181. On June 30, 2021 defendant moved to strike

  the designation because it did not provide the information required by Rule 26(a)(2) and to give

  plaintiff until July 9, 2021 to provide the required disclosure, i.e., a week before the deadline for

  defendant’s disclosure of rebuttal experts. ECF No. 183. On July 20, 2021 – after defendant’ s
Case 1:18-cv-00570-RBJ-SKC Document 198 Filed 08/31/21 USDC Colorado Page 2 of 4




  proposed new deadline and the deadline for rebuttal experts, but before the Court ruled on

  defendant’s motion to strike -- plaintiff filed an amended designation of experts. ECF No.

  187. He described Mr. Aro as the “leading attorney in Cunningham v. F.B.O.P., no.12-cv-

  01579-RPM,” a case that “broadly addressed that [sic] treatment of inmates with mental illness

  at the ADX.” Id. The disclosure said Mr. Aro would testify about “Plaintiff’s mental health

  issues, the things that Plaintiff was subjected to and how he was able to get Plaintiff out of ADX,

  do [sic] to the treatment of Plaintiff starting in 2017.” Id. The disclosure states that Dr.

  Gundersen “will testify about the effect of long term solitary confinement affects [sic] mental

  illness in prisoners.” Id. The disclosure added that Dr. Gunderson would testify “about the

  symptoms Plaintiff suffers from as the result of his placement in ADX as well as 13/13 range

  after long-term isolation,” and concerning “Plaintiff’s psychotic medications.” Id. Additionally,

  she “is expected to present evidence concerning the psychological injuries Plaintiff

  suffered.” Id. The disclosure also states that Dr. Gunderson was not specifically retained or

  employed but is a fact witness. Id.

         The Court granted defendants’ motion to strike, ECF No. 183, implicitly concerning the

  June 21, 2021 witness list, and finding that it did not comply with Rule 26(a)(2). The order did

  not expressly address the amended witness list, ECF No. 187. However, the amended list,

  though somewhat more informative, still did not comply with Rule 26(a)(2)(B). It is unclear

  whether Mr. Aro or Dr. Gundersen ever agreed to provide expert opinion testimony in this case,

  or whether the plaintiff was simply describing things he believes they know about based on past

  experiences. In any event, the only claim left in this case is plaintiff’s tort claim pursuant to the

  Federal Tort Claims Act for intentional infliction of emotional distress arising from his

  allegations that (1) defendant discontinued or failed to provide certain antipsychotic medications,

  and (2) defendant used force against him on April 14, 2017 and placed him in an isolation unit
Case 1:18-cv-00570-RBJ-SKC Document 198 Filed 08/31/21 USDC Colorado Page 3 of 4




  for three days. See ECF No. 108 at 22, 27-28. The amended disclosure did not summarize either

  facts or opinions concerning those issues. If Dr. Gunderson has relevant testimony to provide as

  a fact witness, e.g., concerning any relevant diagnosis and treatment of the plaintiff that relates to

  the alleged denial of medications or to the April 14, 2017 incident, and she appears and is called

  as a witness at trial to provide such testimony, then that testimony would not be precluded by

  Rule 26(a)(2).

         Defendant moved for an extension of time to designate rebuttal experts until 14 days after

  plaintiff submits an expert disclosure complying with Rule 26(a)(2). ECF No. 185. The Court

  denied the motion as moot, finding that because plaintiff did not file a timely or compliant expert

  disclosure, there is no basis for a rebuttal expert. ECF No. 190.

         Plaintiff then filed the pending motion ECF No. 191, listing Mark Ivandick as an expert

  witness. It describes Mr. Ivandick as an attorney with Disability Law Colorado. It states that

  Mr. Ivandick “will testify about the effect [sic] long term solitary confirment [sic] affects mental

  illness in prisoners.” Id. Also, he will testify “about symptoms Plaintiff suffers from as the

  result of his placement on Range 13/13 after long-term isolation,” and “concerning

  recommendations that was made throughout the decree,” and “concerning psychological injuries

  Plaintiff suffered.” Once again it is unclear whether Mr. Ivandick has agreed to testify as an

  expert, but in any event, the motion does not provide a summary of the facts and opinions Mr.

  Ivandick would provide that have anything to do with the claim left in the case. Like Dr.

  Gunderson, if Mr. Ivandick (or the other attorney, Mr. Aro) can provide fact testimony relevant

  to the remaining claim in the case, fine. But no expert opinions relevant to that claim have been

  properly designated.

         The Plaintiff's Motion to Amend Expert Disclosure is DENIED.

                   Dated this 31st day of August, 2021.
Case 1:18-cv-00570-RBJ-SKC Document 198 Filed 08/31/21 USDC Colorado Page 4 of 4




                                          BY THE COURT:




                                          ___________________________________
                                          R. Brooke Jackson
                                          United States District Judge
